UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1444



SIMON BANKS,

                                              Plaintiff - Appellant,

          versus


GATES, HUDSON & ASSOCIATES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-1107-A)


Submitted:     June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Simon Banks, Appellant Pro Se. Alan Russell Siciliano, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, L.L.P., Lanham, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon Banks appeals a district court judgment rendered against

him, in accordance with a jury verdict, in his action against an

apartment management agency.     Banks has failed to provide this

court with a transcript of the proceedings or move to have such

transcript produced at Government expense.   See 28 U.S.C. § 753(f)

(1994).     We find that the appeal does not present a substantial

question.     We further find no reason to disturb the judgment.

Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2